Warren F. Neely,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 19, 2014

                                       No. 04-14-00518-CV

                                          Jeanne COOK,
                                             Appellant

                                                 v.

                                    Warren F. NEELY, M.D.,
                                           Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-10774
                          Honorable Michael E. Mery, Judge Presiding

                                          ORDER
         The trial court signed a final judgment on April 24, 2014. The clerk’s record was due to
be filed with this court by August 21, 2014. See TEX. R. APP. P. 35.1(a). On August 27, 2014,
the trial court clerk notified this court that the clerk’s record was not filed because appellant has
failed to pay or make arrangements to pay the clerk’s fee for preparing the record and that
appellant is not entitled to appeal without paying the fee. On September 2, 2014, we ordered
appellant to provide written proof to this court by September 12, 2014, that either (1) the clerk’s
fee has been paid or arrangements have been made to pay the clerk’s fee, or (2) appellant is
entitled to appeal without paying the clerk’s fee.
        On September 12, 2014, Appellant filed a notice of payment of the clerk’s fee. Appellant
has satisfied our September 2, 2014 order.
       The trial court clerk’s record is due to be filed with this court not later than October 3,
2014. See id. R. 38.6(a).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court